861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Paul ELLIOTT, Defendant-Appellant.
No. 87-7304.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 11, 1988.Decided Oct. 4, 1988.

Richard Paul Elliott, appellant pro se.
Charles P. Scheeler, Office of U.S. Attorney, for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Richard Paul Elliott appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Elliott's motion for summary judgment and affirm on the reasoning of the district court.  United States v. Elliott, CA-87-453-K;  CR-85-318 (D.Md. July 28, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.